Mr. Justice Waterman delivered the opinion of the Court. An instrument in form of a note, payable to the order of the maker, is not a note until indorsed, ordered paid by the maker, and delivered. So far as appears, this instrument was not a contract of any kind until after the indorsements were made by Hartman and Mrs. Berger. Appellees Hartman and Mrs. Berger were record indorsers only. Pike v. Hately, Ill. App., opinion filed February 11, 1896; Blanchford v. Milliken, 35 Ill. 434. There was no evidence warranting a recovery against them as such. .The judgment of the Circuit Court is affirmed.